Citation Nr: 0300667	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to September 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
held that new and material evidence had not been submitted 
to reopen the claim of service connection for a duodenal 
ulcer.  The veteran appeared at a videoconference hearing 
before the undersigned in May 2001.  In August 2001, the 
Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for a 
duodenal ulcer, and remanded the issue for additional 
development.  After de novo review of the claim, and with 
consideration given to the additional development, the RO 
issued a May 2002 determination which denied service 
connection for a duodenal ulcer.  

This case again came before the Board in November 2002, at 
which time the Board arranged for still further 
development of the evidence.  


FINDING OF FACT

The veteran's preexisting duodenal ulcer disease increased 
in severity during service beyond any natural progression.


CONCLUSION OF LAW

The veteran's duodenal ulcer disease was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated the issue in this 
case in May 1999.  The case has now been reviewed under 
the VCAA.  The veteran was advised of this in a May 2002 
supplemental statement of the case (SSOC).  After 
reviewing the claims folder, the Board finds that there 
has been substantial compliance with the pertinent 
mandates in the VCAA and implementing regulations.  The 
case has been reviewed on the merits, and well-
groundedness is not an issue.  In the May 1999 RO 
decision, in a statement of the case issued in March 2000, 
and in the SSOC issued in 2002, the veteran was given 
notice of the information and medical evidence necessary 
to substantiate his claim, and was advised of what was of 
record.  

VA's duty to notify includes the duty to inform the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In accordance with the requirements of the VCAA, 
the veteran was notified in a January 2002 letter from the 
RO what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
The letter explained that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The RO has obtained the veteran's service medical records, 
all identified records from his private medical care 
providers, VA outpatient records, and he has been accorded 
VA examinations.  There is no indication that there is any 
relevant evidence outstanding.  As noted, the RO reviewed 
this case under the VCAA in May 2002 and notice was sent 
to the veteran.  The RO has complied with the directives 
of the August 2001 remand.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board has arranged for further 
evidentiary development.  The veteran was advised that 
this was being done.  While he has not been notified of 
the results of the development, he is not prejudiced by 
the Board's review of the case based on the current 
record. 

Background

Service medical records include an April 1960 report of 
examination on the veteran's enlistment into service, 
which was negative for complaints or clinical findings of 
a duodenal ulcer or other gastrointestinal disorder.  A 
May 1960 clinical record shows complaints of abdominal 
pain, and the veteran reported a history of stomach 
trouble.  Examination of the veteran's abdomen revealed 
mid-epigastric tenderness.  Symptoms of esophagitis and 
gastritis were noted in August 1960, and a 
gastrointestinal (GI) series in September 1960 revealed a 
"tiny duodenal ulcer."  

In September 1960, the veteran was admitted to a U.S. Army 
hospital after complaining of intermittent, burning 
epigastric pain over the prior year.  A GI series revealed 
a duodenal ulcer with associated tenderness and 
irritability.  The hospital summary noted that the veteran 
was "not considered qualified for retention on active 
military duty because of a documented duodenal ulcer with 
symptoms which existed prior to active duty."  The veteran 
was referred to a Medical Board, which diagnosed a 
duodenal ulcer and concurred that the ulcer disqualified 
the veteran for military service.  The report of the 
Medical Board examination indicates that the duodenal 
ulcer preexisted service and was not aggravated thereby.  

Postservice medical records include medical reports from a 
private physician, dated in 1958, showing that the veteran 
was treated for epigastric tenderness and pain prior to 
service.  In a November 1960 letter, the physician 
reported:

[The veteran] was treated in February 
1958 for epigastic [sic] distress which 
was thought to be due to acute 
gastritis.  No X-rays were taken at 
this time or at any other time, to my 
knowledge, prior to his entering into 
military service, to definitely 
determine the presence or absence of a 
duodenal ulcer.

On VA examination in January 1961, the veteran 
acknowledged that a private physician had treated him for 
indigestion for several months before he entered service.  
He reported that his appetite was indifferent, and milk 
helped relieve his epigastric discomfort.  He complained 
of frequent substernal "burning," and epigastric 
discomfort "every day, more or less; sometime two or three 
times a day."  Examination revealed tenderness in the 
epigastrium, and a GI series showed an active duodenal 
ulcer and pyloric spasm.  The diagnosis was chronic 
duodenal ulcer.  

Outpatient records from a VA hospital show the veteran was 
treated for medical problems from February 1999 to January 
2002.  The records include a notation that the veteran was 
taking Ranitidine for gastrointestinal symptoms.  An 
August 2000 outpatient report shows that he complained of 
a burning feeling in his stomach.  

At the May 2001 hearing, the veteran testified that he 
first noted gastrointestinal symptoms in the 11th grade.  
Regarding his service, he stated that he had no 
alternative but to eat the food he was given, and he felt 
the food "was not going to work for this stomach that I've 
got . . . ."  He recalled that medication he was given 
during service to treat his ulcers was ineffective.  He 
added that a VA physician told him the ulcer symptoms he 
experienced during service were due either to the food he 
ate or to the rigors of training.  

On VA examination in February 2002, the examiner reviewed 
the medical evidence of record and reported that the 
veteran had ongoing peptic ulcer disease for at least one 
year prior to his entrance onto active duty.  The examiner 
reported:

It is difficult to state categorically, 
whether the [veteran] had an 
exacerbation of his duodenal ulcer 
disease, while in service.  The natural 
history of this condition is one of 
healing of ulcers with resolution of 
symptoms, and then symptomatic 
recurrence secondary to formation of 
new ulcers.  The [veteran] had related 
the exacerbation of his symptoms to the 
food he ate during service.  Food per 
se does not have any contribution to 
the natural history of duodenal ulcer 
disease.

In November 2002, the Board sought additional development, 
specifically asking that the examiner who performed the 
February 2002 VA examination offer an opinion whether it 
is more likely, less likely, or as likely as not that 
during service the veteran's duodenal ulcer disease 
increased in severity beyond any natural progression.  The 
examiner furnished the following opinion addendum to the 
February 2002 examination report:

The [veteran] has a long history of 
duodenal ulcer disease and it is as 
likely as not that during his service, 
the veteran's duodenal ulcer disease 
increased in severity beyond any 
natural progression.  As mentioned 
before, duodenal ulcer disease is now 
known to be nearly secondary to 
infection with H. pylori bacteria and 
at times due to the use of nonsteroidal 
anti-inflammatory drugs; the former is 
the most likely cause.  In view of the 
information about the causation of 
duodenal ulcer disease, it is as likely 
as not that during service the 
[veteran's] duodenal ulcer disease has 
increased in severity beyond any 
natural progression.

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted 
on his entrance examination.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. 
§ 3.304(b).  

The presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to 
look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1).  If 
universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no 
other confirmation is needed.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 1153; 38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Essentially, it is not in dispute that the veteran's 
duodenal ulcer disease, while asymptomatic on service 
entry, preexisted service.  Thus, the question becomes 
whether the duodenal ulcer disease was aggravated during 
service to a degree beyond the natural progress of the 
disease.  It is clear he was treated for a duodenal ulcer 
during active duty, and received an early discharge 
because of symptoms attributed to the duodenal ulcer.  
Post-service medical records show complaints of 
gastrointestinal pain since his separation from service.  
Most significant, in December 2002 a VA consulting 
examiner reported that it was as likely as not that during 
service the veteran's duodenal ulcer disease increased in 
severity beyond any natural progression.  The competent 
evidence of record supports the veteran's claim.  
Accordingly, service connection for duodenal ulcer disease 
based on the disease being aggravated in service is 
warranted.


ORDER

Service connection for duodenal ulcer disease is granted.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

